Citation Nr: 0920500	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO. 07-24 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
10 percent for radiculopathy associated with herniated 
nucleus pulposus, status-post discectomy (claimed as low back 
injury).

2. Entitlement to service connection for irritable bowel 
syndrome (IBS), claimed as secondary to medications taken for 
the service-connected spine disability and as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran had active duty service from October 1998 to 
April 1999 and from March 2003 to March 2004. The Veteran 
testified at a Board hearing at the RO in March 2009/

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Veteran testified at his March 2009 Board hearing at the 
RO that he experienced gastrointestinal symptoms, such as 
diarrhea and loose stool, during active duty service and has 
continually experienced gastrointestinal complaints since. 
The Veteran served in "Operation Enduring Freedom" and 
"Operation Iraqi Freedom" in Iraq/Kuwait. Thus, the Veteran 
served in the Southwest Asia theater of operations during the 
Persian Gulf War. 

A Persian Gulf Veteran shall be service- connected for 
objective indications of chronic disability resulting from an 
illness manifested by one or more presumptive signs or 
symptoms that began during active military service and cannot 
be attributed to any known clinical diagnosis. See 38 C.F.R. 
§ 3.317.

As the Veteran has testified to experiencing gastrointestinal 
symptoms, such as diarrhea and loose stools, the Board finds 
that a VA Persian Gulf Examination is warranted in the 
instant case.

Additionally, as the Veteran has a diagnosis of degenerative 
disc disease and bowel impairment can be a manifestation of 
degenerative disc disease, the Board finds that a VA 
examination to address whether or the Veteran's complaints of 
gastrointestinal symptoms are a result of his degenerative 
disc disease is also warranted.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for the disorders 
at issue that is not evidenced by the 
current record. The Veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 

2. Following a reasonable amount of time 
or upon the Veteran's response, the 
RO/AMC will afford the Veteran a spine 
examination and a Persian Gulf 
examination. The following considerations 
will govern the examinations:

(A) The claims folder and a copy of 
this remand will be reviewed by the 
examiner in conjunction with this 
examination, and the examiner must 
acknowledge such receipt and review 
in any report generated as a result 
of this examination.

(B) The examiner(s) must state the 
medical basis for any opinion 
expressed. If the examiner is unable 
to state an opinion without a resort 
to speculation, he or she should so 
state and must explain why he or she 
cannot provide an opinion without 
resorting to mere speculation.

(C) As to the spine examination, 
determine the current severity of the 
Veteran's service-connected spine 
disability. In addition to recording 
the ranges of motion of the lumbar 
spine and noting any pain, 
incoordination, or fatigue on motion, 
the examiner should also specifically 
opine as to whether or not the 
Veteran's bowel complaints are 
etiologically related to the Veteran's 
service-connected degenerative disc 
disease.

 (D) As to the Persian Gulf 
examination, the examiner should 
determine whether or not the Veteran 
exhibits objective indications of 
qualifying chronic gastrointestinal 
disability which cannot be attributed 
to any known clinical diagnosis, but 
which instead results from an 
undiagnosed illness. 

The physician should note that 
"qualifying chronic disability" 
includes: (a) an undiagnosed 
illness, (b) a medically unexplained 
chronic multi-symptom illness (such 
as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel 
syndrome) that is defined by a 
cluster of signs or symptoms. The 
physician should also note that 
signs or symptoms that may be a 
manifestation of an undiagnosed 
illness or a chronic multi- symptom 
illness include: fatigue, 
unexplained rashes or other 
dermatological signs or symptoms, 
headache, muscle pain, joint pain, 
neurological signs and symptoms, 
neuropsychological signs or 
symptoms, signs or symptoms 
involving the upper or lower 
respiratory system, sleep 
disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and 
menstrual disorders.

3. The RO/AMC will readjudicate the 
Veteran's claims. If the benefits sought 
on appeal remain denied, the Veteran 
should be provided a Supplemental 
Statement of the Case. An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




